Citation Nr: 0121950	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  95-24 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Samuel L. Hart, Esq.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from September 1971 to April 
1978.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision, in which 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) denied service connection for 
diabetes mellitus as due to exposure to Agent Orange.  In May 
1997, the Board remanded this claim to the RO for additional 
development.  In October 1999, the Board affirmed the RO's 
March 1995 denial.

The veteran appealed the Board's October 1999 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
December 2000, based on a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion), the Court vacated and remanded 
the Board's decision for further development and 
readjudication consistent with the contents of the Joint 
Motion.   

The Board notes that in August 2001, the veteran submitted 
additional evidence in support of his claim.  This additional 
evidence was not submitted within a period of ninety days 
following the February 5, 2001 mailing of notice to the 
veteran that the Court had remanded his case to the Board for 
another decision, that the appellate record had been 
transferred to the Board, and that the veteran had 90 days to 
submit additional argument and evidence.  As such, the Board 
may not accept it absent the submission of a motion 
demonstrating that there was good cause for the delay.  38 
C.F.R. § 20.1304(b) (2000).  In this case, the additional 
evidence submitted was not accompanied by a motion requesting 
acceptance based on good cause.  Accordingly, pursuant to 38 
C.F.R. § 20.1304(b)(1), the Board will not consider the 
additional evidence in adjudicating this claim.  Typically, 
in a case such as this, the evidence would be referred to the 
RO for initial consideration.  However, in light of the 
Board's favorable decision in this case, such a referral need 
not be made.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  The veteran served on active duty more than 90 days in 
the Republic of Vietnam during the Vietnam era.  

3.  Since his discharge from service, the veteran has 
developed diabetes mellitus, which is currently controlled by 
diet, exercise and medication.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000), as amended by 66 
Fed. Reg. 23,166-23,169 (May 8, 2001) (to be codified at 38 
C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for diabetes mellitus, claimed to be 
due to Agent Orange exposure.  The Board denied the veteran 
this benefit in October 1999 based, in part, on rationale 
that was then valid, but upon which, due to a recent change 
in the law, the Board may no longer rely.  Specifically, the 
Board found that, although the veteran had been diagnosed 
with diabetes mellitus in 1984, there was no medical opinion 
of record relating this condition to active service, 
including exposure to Agent Orange.  Based on this finding, 
the Board concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for diabetes mellitus, claimed as secondary to 
Agent Orange exposure.  

The veteran appealed the Board's October 1999 decision to the 
Court, and while his appeal was pending, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
This legislation now necessitates the Board to proceed 
directly to an adjudication of the merits of the veteran's 
claim for service connection (provided it finds that the VA 
has fulfilled its duties to notify and assist) without 
determining whether the claim is well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, in light 
of the Board's favorable decision in this case, the veteran 
suffers no prejudice as a result of the Board's decision to 
proceed in adjudicating the veteran's claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran claims that he developed diabetes mellitus after 
being heavily exposed to Agent Orange while serving in 
Vietnam.  He asserts that, unlike most individuals with his 
type of diabetes, his diet is good.  Moreover, he has no 
family history of diabetes.  The veteran alleges that 
physicians have indicated that there is a connection between 
his diabetes and his exposure to Agent Orange. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2000).  In this regard, the Board notes that, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e), as amended by 66 Fed. 
Reg. 23,166-23,169 (May 8, 2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449 and 57,586-
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran in this case had active service from September 
1971 to April 1978, including in the Republic of Vietnam 
during the Vietnam era.  During this time period, he was not 
diagnosed with diabetes mellitus.  In July 1994, however, a 
physician noted that the veteran had multiple symptoms 
probably secondary to diabetes mellitus.  In December 1994, a 
physician rendered a diagnosis of new onset diabetes 
mellitus, and since then, the veteran has received regular 
treatment for this condition, characterized as Type II 
diabetes mellitus.  

The veteran clearly has a disease listed at 38 C.F.R. § 
3.309(e), as amended by 66 Fed. Reg. 23,166-23,169 (May 8, 
2001).  In light of this fact and because the veteran had 
active service in the Republic of Vietnam during the Vietnam 
era, the veteran is presumed to have been exposed to an 
herbicide agent during such service.  Although a January 1983 
questionnaire reflects that the veteran's exposure to Agent 
Orange was indirect, there is no evidence of record rebutting 
the presumption of exposure by establishing that it did not 
occur.  The question remains whether the veteran's diabetes 
mellitus has become manifest to a degree of 10 percent and 
thus may be presumed to have been incurred in service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

The VA's Schedule For Rating Disabilities (rating schedule) 
is used to evaluate the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  38 U.S.C.A. § 1155 (2000); 38 
C.F.R.  
§ 3.321 (2000).  The rating schedule provides that diabetes 
mellitus has manifested to a degree of 10 percent when it is 
manageable by a restricted diet only.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2000).  In this case, VA outpatient 
treatment records establish that the veteran's diabetes 
mellitus has manifested to a degree of at least 10 percent.  

After the veteran was initially diagnosed with diabetes 
mellitus in 1994, he was placed on Glyburide (10 milligrams 
twice daily) and a restricted diet.  In 1995, physicians 
noted that the veteran's diabetes was controlled with diet, 
exercise and medication.  In 1996, the veteran claimed that 
he was trying to follow his diet, but multiple physicians 
characterized the veteran's diabetes mellitus as 
uncontrolled.  In fact, in December 1996, the severity of the 
veteran's diabetes necessitated hospitalization, during which 
the veteran was placed on two types of medication and 
insulin.  Since this hospitalization, the veteran has 
endeavored to maintain a strict diet and has remained on 
medication for diabetes.  

In light of the evidence of record, the Board finds that the 
veteran served on active duty more than 90 days in the 
Republic of Vietnam during the Vietnam era, and has Type II 
diabetes, which is currently controlled by diet, exercise and 
medication.  Based on this finding, the Board concludes that 
the veteran's diabetes mellitus may be presumed to have been 
incurred in service.  Inasmuch as the evidence supports the 
veteran's claim for service connection for diabetes mellitus 
secondary to Agent Orange exposure, the claim must be 
granted.


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

